Citation Nr: 0638331	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a rating in excess of 10 percent for rheumatic 
heart disease with mitral insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 rating decision by the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 1990 the veteran testified at an RO hearing in St. 
Petersburg, Florida.  The transcript of that hearing is 
included in the record.

This matter was first before the Board in October 2003, at 
which time it was remanded for further development, including 
an examination.  In December 2005 the Board again remanded 
the matter for another examination.  The reports of both 
examinations have been made a part of the record.

In a statement dated in May 2006, the veteran claimed service 
connection for hypertension.  This claim has not yet been 
adjudicated by the RO and is, accordingly, referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's rheumatic heart disease with mitral 
insufficiency is inactive and productive of no more than 
slight dyspnea; and has resulted in no enlargement of the 
heart.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
rheumatic heart disease with mitral insufficiency have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.104, Diagnostic Code 7000 (1989, 1998-2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Prior to January 12, 1998, the criteria for evaluating 
rheumatic heart disease provided for a 10 percent rating for 
inactive rheumatic heart disease without heart enlargement 
following established active rheumatic heart disease with an 
identifiable valvular lesion and slight, if any, dyspnea.  A 
30 percent evaluation was warranted for 3 years from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, when there were cardiac 
manifestations during the episode or recurrence.  A 30 
percent evaluation was also in order when there was a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart.  A 60 percent evaluation required 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor.  
A rating of 100 evaluation for inactive rheumatic heart 
disease required clinical and roentgenogram confirmation of 
definite enlargement of the heart; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day, or 
other definite signs of beginning congestive failure; and 
preclusion of more than sedentary labor.  38 CFR § 4.104, 
Diagnostic Code 7000 (as in effect prior to January 12, 
1998).

Since January 12, 1998, a rating of 100 percent is given for 
valvular heart disease (including rheumatic heart disease) 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection.  See 62 Fed. Reg. 65207-65219 (Dec. 11, 1997) 
(effective January 12, 1998).  A rating of 100 percent is 
also appropriate thereafter, for valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in chronic congestive heart 
failure; or if workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 CFR § 4.104, Diagnostic Code 7000. 

A 60 percent rating is warranted for valvular heart disease 
(including rheumatic heart disease) when there is more than 
one episode of acute congestive heart failure in the past 
year; or workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent rating is 
appropriate for valvular heart disease (including rheumatic 
heart disease) with a workload of greater than 5 METs but not 
greater than 7 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation shown by electrocardiogram, echocardiogram, or x-
ray; and a 10 percent rating is assigned for valvular heart 
disease (including rheumatic heart disease) with a workload 
of greater than 7 METs but not greater than 10 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
continuous medication is required.  38 CFR § 4.104, 
Diagnostic Code 7000. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 CFR § 4.104, 
Diagnostic Code 7000, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts.  Pertinent medical evidence is as follows:

Letter from private treating physician dated in April 
1987 contains the following remarks:  "His physical 
examination has been significant for a short, benign, 
systolic ejection murmur of the heart.  . . . His 
current active medical problems remain that of 
hypertension and episodic asthma."

The report of x-rays taken in September 1988 advises 
"the heart is normal in size and shape."

Stress test done in November 1989 advises "5 estimated 
METS achieved."

Letter from another private treating physician dated in 
February 1990 contains the following remarks:

This letter is to confirm our 
discussion on January 26, 1990 when you 
were seen in my office for the first 
time.  As you remember we discussed 
your history of rheumatic fever and 
verified at the time of the visit the 
presence of a low grade heart murmur.  
In view of your history of 
hypertension, rheumatic heart disease, 
and arteriosclerotic heart disease, an 
echocardiogram was advised to give 
further insight into overall heart 
function.  Although hypertension, 
rheumatic disease, and coronary artery 
disease, independently can have a 
dramatic effect on heart function, when 
combined the deleterious effects can be 
greatly enhanced.

VA treatment notes dated in March 1990 include the 
following comments:

IMPRESSION:  Feel [veteran's] diagnosis 
is more likely hypertensive heart 
disease (rather than rheumatic heart 
disease) based on (A) history, (B) ECHO 
[echocardiogram], (C) clinical 
examination - which was also confirmed 
independently by [Dr. name] at this 
facility this date.  

The report of a compensation and pension (C&P) 
examination done in October 2002 contains the following:

MEDICAL HISTORY:  The [veteran] denies 
any chest pain or dyspnea.  The 
[veteran] denies any symptoms of 
exertional dyspnea, paroxysmal 
nocturnal dyspnea, any heart failure or 
any hospitalizations significant for 
same.  The [veteran] has been in usual 
state of health currently and denies 
any urinary signs or symptoms.
PAST MEDICAL HISTORY:  1.  History of 
valvular heart disease.  Asymptomatic.  
Reported to be mitral regurgitation, 
although no echo results available, 
since age 15 to 20.  2.  Hypertension.  
Since 30 years. . . .
REVIEW OF SYSTEMS:  CARDIOVASCULAR: 
Unremarkable for active disease, 
myocardial infarction or heart failure.
ASSESSMENT:  In my opinion, the 
[veteran] has history of valvular heart 
disease long-standing since age 15 to 
20 and has been asymptomatic.  The 
[veteran] never had any event of heart 
failure or any cardiac disease 
secondary to rate.  Since the [veteran] 
has no cardiac symptoms, we will wait 
for echocardiogram results and chest x-
ray results to extend any further 
opinion.  Currently, the [veteran] 
appears stable.
ADDENDUM:  His left ventral systolic 
function, chamber size and ejection 
fraction are normal.  [Veteran] has 
mild mitral regurgitation without any 
events.

The report of x-rays taken in October 2002 advises 
"Overall heart size not enlarged . . . slight unfolding 
of the ascending aorta.  No acute cardiopulmonary 
process.  Chronic pleural parenchymal changes on the 
right side, probably of no acute pathologic 
significance."

VA treatment records dated in January 2004 and in 
January 2005 contain the notation: "HEART: regular, 
mitral murmur."  

The report of x-rays taken in September 2004 advises as 
follows:

There is no interval change.  Again 
identified is an abnormal retained 
opacity projected over the mid to lower 
right hemithorax.  On lateral 
examination this appears to the chest 
wall or pleural in etiology and has 
areas of calcification.  There is a 
second area of increased density seen 
slightly more medial within the right 
hemithroax.  These findings are 
completely stable when compared to 
prior examination and most likely 
represents a chronic pleural 
abnormality and not parenchymal.

The report of a C&P examination done in October 2004 
contains the following:

MEDICAL HISTORY:  The veteran denies 
chest pain or dyspnea.  Denies any 
syncopal attacks.  Denies any loss of 
consciousness.  Denies any orthopnea.   
. . . No history of recent 
hospitalization for heart disease.  
PAST PHYSICAL EXAMINATION: CARDIAC:  
S1, S2 normal.  
ASSESSMENT:  In my opinion, the veteran 
has the following medical problems: 
History of valvular heart disease, 
mitral regurgitation, rheumatic in 
origin.  The veteran has been 
asymptomatic now.  No surgical 
intervention done in the past.  The 
veteran has been stable and 
asymptomatic on current medical 
therapy.  No further evaluation needed.

A C&P opinion issued in January 2005 contains the 
following:

HISTORY OF PRESENT ILLNESS:  . . . A 
thorough review of the C-file shows 
that this [veteran] has been 
asymptomatic from a cardiac standpoint.  
Per the report from October 2004, the 
[veteran] had denied any orthopnea or 
chest pain or exertional dyspnea.  His 
level of physical activity, however, 
has not been mentioned in detail.  
Apparently, the [veteran] also reported 
no hospitalization for any cardiac 
illness.  

His prior echocardiograms, the last one 
as in October 4, 2002 had shown a 
normal left ventricular systolic 
function with an estimated ejection 
fraction of 55 to 60 percent.  The left 
ventricular wall motion was normal.  
The mitral valve appeared normal in 
structure with mild mitral 
regurgitation.  This, in my opinion, 
goes against the possibility of 
rheumatic heart disease.  . . . 

At present, based on the available 
clinical history and records, in my 
opinion, this [veteran] has less likely 
than not rheumatic heart disease since 
there is no evidence of mitral valve 
involvement per echocardiogram.  The 
reported mitral regurgitation could be 
physiologic.  . . . His prior chest x-
rays from 2002 and 2004 reveal a normal 
cardiac silhouette.  There is no 
evidence of atrial enlargement.  There 
is no evidence of atrial enlargement by 
ECHO [echocardiogram] either.

Treatment record dated in March 2006 advises as follows:

PROBLEMS:  cad [coronary artery 
disease], mitral valve insufficiency; 
rheumatic fever no ht [heart] surgery; 
no mi [myocardial infarction]; ht 
[heart]workup in [place] last year echo 
[echocardiogram] and stress 'cleared 
for surgery.'
REVIEW OF SYSTEMS:  Cardiovascular: No 
chest pain or tightness no 
palpitations, no irregular heartbeat, 
no ankle edema. . . . RRR [regular 
rhythm and rate] with S4 gallop and 1/6 
MR [mitral regurgitation] murmur.  No 
bruits.
PLAN: Diagnostic Procedures:  "EKG 
[electrocardiogram] shows NSR [normal 
sinus rhythm] with no acute changes."

The report of a C&P examination done in April 2006 
contains the following:

MEDICAL HISTORY (SUBJECTIVE 
COMPLAINTS):  His medical history is as 
follows, the veteran claims that he has 
a history of hypertension, which has 
been treated with single medication for 
sometime.  He reports, however, that 
recently his blood pressure has been 
higher per his primary care doctor.  He 
also reports that he is having 
increasing symptoms of dyspnea on 
exertion.  He says that he used to be 
able to walk a few miles.  However, now 
he only can walk about a quarter mile 
without becoming short of breath.  At a 
level of 5-7 METS. He does complain of 
occasional chest discomfort with 
walking but most of his symptoms are 
dyspnea on exertion.  He denies 
significant dizziness, palpitations, 
near syncope or syncope.  He does 
report symptoms consistent with mild 
orthpnea. . . . He has never had any 
cardiac catheterizations.  

PHYSICAL EXAMINATION (OBJECTIVE 
FINDINGS):  Cardiovascular examination 
- he has got a mildly displaced PMI 
[posterior myocardial infarction] with 
an S4 gallop.  There is no significant 
murmurs appreciated.  He has a regular 
rate and rhythm.  Pulmonary is clear to 
auscultation bilaterally without any 
evidence of wheezing or rales.

DIAGNOSTIC TESTING:  [Veteran] had a 
recent echocardiogram revealing normal 
systolic function with an EF [ejection 
fraction] of 55 to 60 percent, there is 
only trace mitral regurgitation, trace 
tricuspid regurgitation.  He has no 
evidence of significant stenosis or 
aortic insufficiency.  He had some mild 
diastolic dysfunction.  Review of his 
records also indicates that he had a 
dobutamine stress echo [echocardiogram] 
test done in March 2005.  He had good 
systolic function at [that] time with 
attainment of target heart rate with no 
evidence of inducible ischemia either 
on the EKG or the stress echo images.  
However, he did complain of angina at 
the vary [sic] end of the testing.  As 
mentioned, [veteran] has never had a 
heart catheterization before.

DIAGNOSIS:  
1. Diastolic dysfunction:  [Veteran] 
has evidence of mild diastolic 
dysfunction on echo.  He also has 
evidence of LVH [left ventricular 
hypertrophy] on his echocardiogram, and 
he has poorly controlled hypertension.  
He does not appear to be clinically 
volume overloaded.  The nature of his 
dyspnea on exertion is likely 
multifactorial due to poorly controlled 
hypertension with hypertensive heart 
disease.  It is my opinion that many of 
his symptoms are likely secondary to 
his poorly controlled hypertension.  
METS are reduced at 5.7 due to 
hypertension (poorly controlled) and 
hypertensive heart disease.  
2.  Mitral insufficiency, trace, as 
well as tricuspid insufficiency, trace, 
were documented on a recent 
echocardiogram.  There is no evidence 
of functional disability due to these 
conditions based on review of the 
objective evidence.  METS are not 
reduced due to trace valvular 
dysfunction.

Analysis.  Although stress testing done in November 1989 
found dyspnea upon exertion after 5 METS; an echocardiogram 
done in November 1989 yielded normal findings.  X-rays taken 
in September 1988 and again in October 2002 and September 
2004 also showed no enlargement of the heart.  Moreover, a 
C&P examination done in October 2002 found the veteran's 
valvular heart disease to be "asymptomatic."  The examiner 
added that the veteran was "unremarkable for active 
[cardiovascular] disease, myocardial infarction or heart 
failure."  Based on the foregoing findings of inactive heart 
disease with no enlargement of the heart a rating in excess 
of 10 percent based on rating criteria in effect prior to 
January 12, 1998, is not warranted.

The record also contains no evidence of chronic congestive 
heart failure stemming from valvular heart disease; and no 
evidence of left ventricular dysfunction with an ejection 
fraction less than 50 percent.  Indeed, echocardiogram 
testing done pursuant to October 2002 and April 2006 
examinations revealed normal left ventricular systolic 
function with an ejection fraction of 55 to 60 percent, with 
"only trace mitral regurgitation, trace tricuspid 
regurgitation."  These findings are particularly noteworthy 
since the veteran has never had any surgical intervention.  
Based on the medical evidence of record, a rating in excess 
of 10 percent under the revised guidelines for valvular heart 
disease is not warranted. 

Although stress testing done in April 2006 resulted in the 
onset of chest pain and dyspnea at 5-7 METS, the examiner 
advises that the veteran's METS "are not reduced due to 
trace valvular dysfunction."  According to the examiner, the 
veteran's METS "are reduced at 5-7 due to hypertension 
(poorly controlled) and hypertensive heart disease."  This 
opinion is consistent with that proffered in January 2005 by 
another C&P examiner, who stated that the veteran "has less 
likely than not rheumatic heart disease since there is no 
evidence of mitral valve involvement per echocardiogram."  
He added that "chest x-rays from 2002 and 2004 reveal a 
normal cardiac silhouette."  VA clinic notes dated March 1, 
1990, also advise that the veteran's diagnosis is "more 
likely hypertensive heart disease (rather than rheumatic 
heart disease)."  According to the treating clinic 
physician, this impression is based on the veteran's history 
and echocardiogram results, and upon clinical examination of 
the veteran.  Earlier medical reports dated in April 1987 and 
February 1990 also noted "short, benign, systolic ejection 
murmur of the heart."  Inasmuch as the veteran's reduced 
METS are due not to his valvular heart disease but instead to 
his hypertension/hypertensive heart disease, this evidence is 
not pertinent for evaluation under Diagnostic Code 7000.  Id.

Although echocardiogram testing done in April 2006 showed 
evidence of left ventricular hypertrophy, the examiner 
maintains that this likely stems from the veteran's 
hypertension/hypertensive heart disease.  As noted 
previously, this opinion is universally shared by the other 
physicians of record.  The record also contains no evidence 
of fatigue, angina, dizziness, or syncope attributable to the 
veteran's valvular heart disease.  Accordingly, a rating of 
30 percent under Diagnostic Code 7000 is not warranted.  Id.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's rheumatic heart disease with mitral 
insufficiency that would take the veteran's case so outside 
the norm as to warrant an extraschedular rating.  Nor does 
the case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Accordingly, referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in August 2002, November 
2002, and June 2004 satisfied the duty to notify provisions.  
VA treatment records have been obtained and made a part of 
the file.  In addition, the veteran has been accorded 
multiple VA examinations for disability evaluation purposes.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

Note also that the letters from the RO (advising the veteran 
of his rights and responsibilities) predate the RO's April 
2006 readjudication of his claim.  These letters thus comply 
with the sequence of events (i.e., notice letter before 
initial adjudication) stipulated in decisions promulgated by 
the United States Court of Appeals for Veterans Claims.  


ORDER

A rating in excess of 10 percent for rheumatic heart disease 
with mitral insufficiency is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


